COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              EDDIE R. CANTOR
                                                                                  MEMORANDUM OPINION*
              v.     Record No. 1935-13-3                                             PER CURIAM
                                                                                      APRIL 8, 2014
              WESTMORELAND COAL COMPANY AND
               WELLS FARGO DISABILITY/HEALTHSMART
               CASUALTY CLAIMS SOLUTION


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Eddie R. Cantor, pro se, on brief).

                               (Nathaniel D. Moore; Penn, Stuart & Eskridge, on brief), for
                               appellees.


                     Eddie R. Cantor (claimant) appeals an August 7, 2013 decision of the Workers’

              Compensation Commission affirming a deputy commissioner’s finding that treatment provided

              to claimant by his doctor was not causally related to claimant’s compensable work injury.

                     Claimant filed his opening brief with this Court on December 30, 2013. Upon receiving

              claimant’s brief, this Court instructed claimant that his brief failed to comply with

              Rules 5A:20(c), 5A:20(d), 5A:20(e), and 5A:20(h) and instructed him to submit a set of

              replacement pleadings. Claimant failed to submit a replacement opening brief and informed the

              Court that he was unable to comply with the Rules.

                     Rule 5A:20(c) requires a “statement of the assignments of error with a clear and exact

              reference to the page(s) of the transcript, written statement, record, or appendix where each

              assignment of error was preserved in the trial court.” Rule 5A:20(d) requires a “clear and


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
concise statement of the facts that relate to the assignments of error, with references to the pages

of the transcript, written statement, record, or appendix.” Rule 5A:20(e) requires that the brief

include the “standard of review and the argument (including principles of law and authorities)

relating to each assignment of error.”

        In his brief on appeal, claimant includes no clearly articulated assignments of error, nor

any references to the pages of the transcript, written statement, record, or appendix where any

assignment of error was preserved. See Rule 5A:20(c). He presents a limited narrative of the

events since his 1988 compensable injury but cites no authority or precedent supporting any

arguments he makes on appeal. Rule 5A:20(e) requires that an appellant’s opening brief to this

Court contain the “principles of law and the authorities” relating to each assignment of error.

Mere unsupported assertions of error “do not merit appellate consideration.” Buchanan v.

Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Claimant’s brief does not comply

with Rule 5A:20(e); it failed to include sufficient principles of law or any citation to legal

authorities. Claimant’s brief also failed to reference the pages of the transcript, written

statement, record, or appendix where each assignment of error was preserved. See

Rule 5A:20(c).

        Claimant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). This Court “will not search the

record for errors in order to interpret the appellant’s contention and correct deficiencies in a

brief.” Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239. Nor is it this Court’s “function to comb

through the record . . . in order to ferret-out for ourselves the validity of [appellant’s] claims.”

Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc).

        A pro se litigant appearing “is no less bound by the rules of procedure and substantive

law than a defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319,

                                                 -2-
362 S.E.2d 650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842,

846 (1999) (“Even pro se litigants must comply with the rules of court.”).

          We find that appellant’s failure to comply with Rule 5A:20 is significant, so we will not

consider his arguments. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008).

          Accordingly, we summarily affirm for the reasons without comment on the merits of this

appeal. See Rule 5A:27.

                                                                                          Affirmed.




                                                 -3-